March 02, 2007


Mr. E. Thomas Bishop
Bishop & Hummert, P.C.
5910 N. Central Expwy, Suite 1600
Dallas, TX 75206

Mr. Steven E. Aldous
Braden Varner & Aldous, P.C.
703 McKinney Ave., Suite 400
Dallas, TX 75202
Mr. Michael Braden
Braden & Varner
703 McKinney Avenue, Suite 400
Dallas, TX 75202

RE:   Case Number:  04-0432
      Court of Appeals Number:  05-03-00051-CV
      Trial Court Number:  02-05197

Style:      MOKI MAC RIVER EXPEDITIONS
      v.
      CHARLES DRUGG AND BETSY DRUGG, INDIVIDUALLY, AND AS REPRESENTATIVES
      OF THE ESTATE OF ANDREW PATRICK DRUGG

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lisa Matz     |
|   |Mr. Jim Hamlin    |
|   |Mr. Douglas       |
|   |Alexander         |